Title: From Thomas Jefferson to Bernard Peyton, 23 May 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
May 23. 21.
Our river has been up so that I could not ford it to visit the Shadwell mills till yesterday. I found that there was not a single boat up, but that some are expected to-day, and the miller promised he would send off 2. boatloads of flour tomorrow, and that the rest should follow within a few days. there are between 250. and 300. Barrels still to go. as soon as I know that the 2. boat loads are gone, I shall make 2. or 3. draughts on you, particularly one in favor of Glinn and co. and another of mr Mayo, book-binder.I am very glad to hear that I am to get a sample of pure Scuppernon without brandy. I pray you to make the payment Colo Burton desires to Messrs Clark Cox & co. when trusted by strangers at such a distance, the confidence makes it a debt of honor, and to have a preference in time to all others ever and affectionately yoursTh: Jefferson